          Case 1:20-cr-10162-NMG Document 47 Filed 05/10/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

THE UNITED STATES OF AMERICA                    §
                                                §
v.                                              §     Case No. 1:20-cr-10162-NMG
                                                §
CHARLES BAKER                                   §

               MOTION TO MODIFY CONDITIONS OF RELEASE

COMES NOW Mr. Baker and files this Motion to Modify Conditions of Release and

would show the Court as follows:

     1. Mr. Baker has been one incarceration since September 2020, a period in excess

        of 6 months. Mr. Baker has and no infractions or violations of conditions of

        release.

     2. The Court has on multiple occasions permitted Mr. Baker to leave his residence

        to complete his GED requirements. Mr. Baker is on the verge of completing his

        GED, and has but one more test to complete.

     3. Mr. Baker asks this Court to revise his conditions of release, converting Home

        Incarceration to Home Detention. The conditions of release applicable to an

        accused on Home Detention permits Mr. Baker to leave his residence for

        medical, religious, therapeutic, court, education and other activities pre-

        approved by Mr. Baker’s probation officer.

     4. Ben Miller, Mr. Baker’s probation officer, supports the granting of this motion.

WHEREFORE, Defendant prays this Court will revise his conditions of release to

convert his home incarceration to home detention.

                                         RESPECTFULLY SUBMITTED,
        Case 1:20-cr-10162-NMG Document 47 Filed 05/10/21 Page 2 of 2




                                      /s/ Bryan Owens
                                      Bryan Patrick Owens
                                      MA BBO No. 672053
                                      64 Tiogue Ave.
                                      West Warwick, RI 02893
                                      Phone: 617-992-1732
                                      Email: bryan@owenscriminaldefense.com


                   LOCAL RULE 7.1(a)(2) CERTIFICATION

       Undersigned counsel certifies that, on May 10, 2021 he conferred with Philip
Mallard, counsel for the Government in an attempt to resolve or narrow the issues
raised in this Motion. The Government takes no position on this Motion.

                                      /s/ Bryan Owens
                                      Bryan Owens


                         CERTIFICATE OF SERVICE

          I hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants, if any, on May 10, 2021.

                                      /s/ Bryan Owens
                                                    Bryan Owens
